DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s preliminary amendment filed 11/07/2019 is acknowledged and has been entered.  The examiner notes that a copy of the specification and claims were filed 11/20/2019 that does not appear to represent the clean copy of the specification and amended copy of the claims filed 11/7/2019.  For the purpose of examination, the examiner will reference the claims and specification entered by preliminary amendment filed 11/7/2019.

 Election/Restrictions
Applicant’s election without traverse of group III, claims 14-16 in the reply filed on 12/15/2021 is acknowledged.  Claims 1-13 and 17-20 are withdrawn from consideration as being drawn to a non-elected invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/3/2021 and 11/7/2019 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(a)	Claim 15 is indefinite and confusing at the “RNA polynucleotide configured for a direct sequencing through a transmembrane pore” because is unclear as to the structural feature of the RNA polynucleotide or how the RNA polynucleotide “configured “ to perform 
(b)	Claim 16 is indefinite and confusing at the recitation of “stem-loop form as defined in claim 1” because the claim 1 is directed to a method and thus it is unclear as to what information is intended to be extracted from the claim 1 or how the claim 1 further defines the structure of the polynucleotide of the instant claim.  A clear interpretation cannot be ascertained.  Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al (WO 2014041337, March, 2014, citation made of record on the IDS filed 11/7/2019) in view of Metzker et al (20170067097, March 2017, citation made of record on IDS filed 11/7/2019) and further in view of Shchyolkina et al (Nucleosides and Nucleotides 18( 1555-1562, 1999).
	Regarding claim 14-16, Turner et al teach template polynucleotide structure modified to produce a one or more modified polynucleotide (primer/adapter) and wherein said polynucleotide comprises a random overhang and a hairpin/stem-loop structure (page 1 line 26 to page 2, lined 14, page 25, line 10 to page 27, line 20).   Turner et al teach the concept of a kit for embodiments of their invention (see page 54, section entitled “Kits”).  Turner teaches the suitably of polynucleotide structures in strand sequencing (page 1 at lines 25-29)
	Turner do not expressly teach wherein the polynucleotide structure comprise 5-methyl-isoC-isoG base pairs.
  	However the art recognizes the suitability of incorporating intramolecular base pairing of complementary nucleotides which can form stem-loop structure in order to form a stabilized and/or stronger structure as evidence by Metzker et al and noted in applicant’s specification at page 15.

	Metzker et al teach at para [0065] Hairpin structures can be formed by intramolecular base-pairing of complementary nucleotides or substantially complementary nucleotides of a given nucleic acid molecule, which can form a stem-loop structure. The stem portion of the hairpin structure is formed by hybridization of the complementary nucleotide or substantially complementary nucleotide sequences to form a double-stranded helix stretch. The loop region of the hairpin structure is the result of an 
	Shchyolkina et al supports the teachings of Metzker et al. Shchyolkina teaches parallel strand DNA hairpin structures with alternating isocytidine (IsoC)/isoguanosine (IsoG) and its variant 4-methyl isoC/isoG.   Shchyolkina teaches that parallel strand DNA 
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to have modified the structure of Turner to encompass 5-methyl-isoC-isoG base pairs for the added benefit of increase stability as taught by both Metzker et al and Schyolkina.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637